ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s claim amendments filed on March 14, 2022 have overcome all of the pending rejections. The Examiner finds Applicant’s arguments presented on page 11 of Applicant’s response to be persuasive. Namely, the closest prior art references include Dawson et al. (WO 2017/031474 A1) in view of Kershaw (US 2009/0043621) in view of Deodhar et al. (US 2017/0116552) in view of Dudai (US 2015/0205595) in view of Pai et al. (US 2019/0265992), as explained in the last pending art rejection found in the non-final Office action dated December 14, 2021. The Examiner agrees with Applicant’s argument that these references “are silent as to ‘the configuration preventing an operation of the feature of the enterprise application during recommended time periods based on the difference between the first index of the first plurality of indexes and the corresponding benchmark index of the plurality of benchmark indexes’ as recited in part in claim 1, and similarly in claims 11 and 20.” (Page 11 of Applicant’s response) 
“Can – and Should – Employers ‘Ban’ After-Hours Work Email?” (Kent Employment Law, Last Updated on June 6, 2019. Retrieved from {URL: https://kentemploymentlaw.com/2019/can-employers-ban-hours-work-email/} on March 20, 2022) discloses that banning email may increase productivity.
	Burkus, David. (“Some Companies Are Banning Email and Getting More Done.” Harvard Business Review: Business Communication. Published June 8, 2016. Retrieved from {URL: https://hbr.org/2016/06/some-companies-are-banning-email-and-getting-more-done} on March 20, 2022) discloses the benefits of banning employees 
	While the “Can – and Should – Employers ‘Ban’ After-Hours Work Email?” reference and the Burkus reference disclose time periods for preventing an operation of a feature of an enterprise, these references, neither individually nor in combination with the Dawson, Kershaw, Deodhar, Dudai, and Pai references, disclose or suggest to one skilled in the art before Applicant’s effective filing date “the configuration preventing an operation of the feature of the enterprise application during recommended time periods based on the difference between the first index of the first plurality of indexes and the corresponding benchmark index of the plurality of benchmark indexes” and much less within the context of the claims as a whole. Therefore, claims 1-20 are deemed to be allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683